 



EXHIBIT 10.15

(BANK ONE. LOGO) [c89159c8915901.gif]

Continuing Security Agreement

     
Name of Debtor:
  ARI Network Services, Inc.
Taxpayer I.D. No.:
  39-1388360
State Organization No.:
  1A12669
Debtor’s Address:
  11425 W. Lake Park Dr., Suite 900, Milwaukee, WI 53224

Dated as of July 9, 2004

Grant of Security Interest. ARI Network Services, Inc. (the “Debtor”) grants to
Bank One, NA, with its main office in Chicago, IL, whose address is [ILLEGIBLE]
E. Wisconsin Ave, Milwaukee, WI 53202, on behalf of itself and its successors
and assigns (the “Bank”), as secured party, a continuing security interest in
all of the “Collateral” (as hereinafter defined) to secure the payment and
performance of the Liabilities.

Borrower. The term “Borrower” in this agreement means ARI Network Services, Inc.

Liabilities. The term “Liabilities” in this agreement means all obligations,
indebtedness and liabilities of the Borrower to any one or more of the Bank,
BANK ONE CORPORATION, and any of their subsidiaries, affiliates or successors,
now existing or later arising, including, without limitation, all loans,
advances, interest, costs, overdraft indebtedness, credit card indebtedness,
lease obligations, or obligations relating to any Rate Management Transaction,
all monetary obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations or substitutions of any of the foregoing, whether
the Borrower may be liable jointly with others or individually liable as a
debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise, and
whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated. The term “Rate
Management Transaction” in this agreement means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into among the
Borrower, the Bank or BANK ONE CORPORATION, or any of its subsidiaries or
affiliates or their successors, which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

Collateral. Accounts; Chattel Paper; Deposit Accounts; Documents; Equipment;
General Intangibles; Instruments; Inventory; Investment Property; and Letter of
Credit Rights.

Description of Collateral. As used in this agreement, the term “Collateral”
means all of the Debtor’s property of the types indicated above and defined
below, whether now owned or hereafter acquired, whether now existing or
hereafter arising, and wherever located, including but not limited to any items
listed on any schedule or list attached hereto. In addition, the term
“Collateral” includes all “proceeds”, “products” and “supporting obligations”
(as such terms are defined in the “UCC”, meaning the Uniform Commercial Code of
Wisconsin, as in effect from time to time) of the Collateral indicated above,
including but not limited to all stock rights, subscription rights, dividends,
stock dividends, stock splits, or liquidating dividends, and all cash, accounts,
chattel paper, “instruments,” “investment property,” and “general intangibles”
(as such terms are defined in the UCC) arising from the sale, rent, lease,
casualty loss or other disposition of the Collateral, and any Collateral
returned to, repossessed by or stopped in transit by the Debtor, and all
insurance claims relating to any of the Collateral (defined above). The term
“Collateral” further includes all of the Debtor’s right, title and interest in
and to all books, records and data relating to the Collateral identified above,
regardless of the form of media containing such information or data, and all
software necessary or desirable to use any of the Collateral identified above or
to access, retrieve, or process any of such information or data. Where the
Collateral is in the possession of the Bank or the Bank’s agent, the Debtor
agrees to deliver to the Bank any property that represents an increase in the
Collateral or profits or proceeds of the Collateral.



1.   “Accounts” means all of the Debtor’s “accounts” as defined in Article 9 of
the UCC.   2.   “Chattel Paper” means all of the Debtor’s “chattel paper” as
defined in Article 9 of the UCC.



3.   “Deposit Accounts” means all of the Debtor’s “deposit accounts” as defined
in Article 9 of the UCC.   4.   “Documents” means all of the Debtor’s
“documents” as defined in Article 9 of the UCC.

 



--------------------------------------------------------------------------------



 



5.   “Equipment” means all of the Debtor’s “equipment” as defined in Article 9
of the UCC. In addition, “Equipment” includes any “documents” (as defined in
Article 9 of the UCC) issued with respect to any of the Debtor’s “equipment” (as
defined in Article 9 of the UCC). Without limiting the security interest
granted, the Debtor represents and warrants that the Debtor’s Equipment is
presently located at 11425 W. Lake Park Dr., Suite 900, Milwaukee, Wl 53224.



6.   “General Intangibles” means all of the Debtor’s “general intangibles”, as
defined in Article 9 of the UCC. In addition, “General Intangibles” further
includes any right to a refund of taxes paid at any time to any governmental
entity.



7.   “Instruments” means all of the Debtor’s “instruments” as defined in Article
9 of the UCC.



8.   “Inventory” means all of the Debtor’s “inventory” as defined in Article 9
of the UCC. In addition, “Inventory” includes any “documents” issued with
respect to any of the Debtor’s “inventory” (as defined in Article 9 of the UCC).
Without limiting the security interest granted, the Debtor represents and
warrants that the Debtor’s Inventory is presently located at 11425 W. Lake Park
Dr., Suite 900, Milwaukee, WI 53224.



9.   “Investment Property” means all of the Debtor’s “investment property” as
defined in Article 9 of the UCC.



10.   “Letter of Credit Rights” means all of the Debtor’s “letter of credit
rights” as defined in Article 9 of the UCC.

Representations, Warranties and Covenants. The Debtor represents and warrants
to, and covenants and agrees with the Bank that:



1.   Its principal residence or chief executive office is at the address shown
above;   2.   The Debtor’s name as it appears in this agreement is its exact
name as it appears in the Debtor’s organizational documents, as amended,
including any trust documents;   3.   It is or will become the owner of the
Collateral free from any liens, encumbrances or security interests, except for
this security interest and existing liens disclosed to and accepted by the Bank
in writing, or otherwise permitted under Section 5.2 E of the Credit Agreement
and it will defend the Collateral against all claims and demands of all persons
at any time claiming any interest in the Collateral;   4.   It will keep the
Collateral free of liens, encumbrances and other security interests, except for
this security interest, maintain the Collateral in good repair, not use it
illegally and exhibit the Collateral to the Bank on demand;   5.   At its own
expense, the Debtor will maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Bank. Each insurance policy shall
contain a lender’s loss payable endorsement satisfactory to the Bank and a
prohibition against cancellation or amendment of the policy or removal of the
Bank as loss payee without at least thirty (30) days prior written notice to the
Bank. In all events, the amounts of such insurance coverages shall conform to
prudent business practices and shall be in such minimum amounts that the Debtor
will not be deemed a co-insurer. The policies, or certificates evidencing (them,
shall, if the Bank so requests, be deposited with the Bank. The Debtor
authorizes the Bank to endorse on the Debtor’s behalf and to negotiate drafts
reflecting proceeds of insurance of the Collateral, provided that the Bank shall
remit to the Debtor such surplus, if any, as remains after the proceeds have
been applied, at the Bank’s option, to the satisfaction of all of the
Liabilities (in such order of application as the Bank may elect) or to the
establishment of a cash collateral account for the Liabilities;   6.   It will
not sell, lease, license or offer to sell, lease, license or otherwise transfer
the Collateral or any rights in or to the Collateral, without the written
consent of the Bank, except in the ordinary course of business;   7.   It will
not change the location of the Collateral from the locations of the Collateral
described in this agreement, without providing at least ten (10) days prior
written notice to the Bank.   8.   It will pay promptly when due all taxes and
assessment upon the Collateral, or for the use or operation of the Collateral;  
9.   No financing statement covering all or any part of the Collateral or any
proceeds is on file in any public office, unless the Bank has approved that
filing. From time to time at the Bank’s request, the Debtor will execute one or
more financing statements in form satisfactory to the Bank and will pay the cost
of filing them in all public offices where filing is deemed by the Bank to be
necessary or desirable. In addition, the Debtor shall execute and deliver, or
cause to be executed and delivered, such other documents as the Bank may from
time to time request to perfect or to further evidence the security interest
created in the Collateral by this agreement including, without limitation:
(a) any certificate or certificates of title to the Collateral with the security
interest of the Bank noted thereon or executed applications for such
certificates of title in form satisfactory to the Bank; (b) any assignments of
claims under government contracts which are included as part of the Collateral,
together with any notices and related documents at the Bank may from time to
time request; (c) any assignment of any specific account receivable as the Bank
may from time to time request; (d) a notice of security interest and a control
agreement with respect to any Collateral, all in form and substance satisfactory
to the Bank; (e) a notice to and acknowledgment from any person holding
possession of any Collateral as a [ILLEGIBLE] for the Bank’s benefit, all in
form and substance satisfactory to the Bank; and (f) any consent to the
assignment of proceeds of any letter of credit, all in form and substance
satisfactory to the Bank;



10.   It will not, without the Bank’s prior written consent, change the Debtor’s
name, the Debtor’s business organization, the jurisdiction under which the
Debtor’s business organization is formed or organized, or the Debtor’s chief
executive office, or of any additional places of the Debtor’s business;

2



--------------------------------------------------------------------------------



 



11.   It will provide any information that the Bank may reasonably request and
will permit the Bank or the Bank’s agents to inspect and copy its books,
records, data and the Collateral at any time during normal business hours;   12.
  The Bank shall have the tight now, and at any time in the future in its sole
and absolute discretion, after default, without notice to the Debtor, to
(a) prepare, file and sign the Debtor’s name on any proof of claim in bankruptcy
or similar document against any owner of the Collateral and (b) prepare, file
and sign the Debtor’s name on any financing statement, notice of lien,
assignment or satisfaction of lien or similar document in connection with the
Collateral. The Debtor hereby authorizes the Bank to file financing statements
containing the collateral description “All of the Debtor’s assets whether now
owned or hereafter acquired,” or such lesser amount of assets as the Bank may
determine, or the Bank may, at its option, file financing statements containing
any collateral description which reasonably describes the Collateral in which a
security interest is granted under this agreement;   13.   Immediately upon the
Debtor’s receipt of any Collateral evidenced by an agreement, “instrument”,
“chattel paper”, certificated “security” or “document” (as such terms are
defined in the UCC) (collectively, “Special Collateral”), the Debtor shall mark
the Special Collateral to show that it is subject to the Bank’s security
interest and, upon request of the Bank, shall deliver the original to the Bank
together with appropriate endorsements and other specific evidence of assignment
in form and substance satisfactory to the Bank;   14.   The Debtor shall keep
all tangible Collateral in good order and repair and shall not waste or destroy
any of the Collateral, nor use any of the Collateral in violation of any
applicable law or any policy of insurance therein. To the extent that the
Collateral consists of “farm products” (as defined in the UCC), the Debtor shall
attend to and care for the crops and livestock in accordance with the best
practices of good husbandry, and do, or cause to be done, any and all acts that
may at any time be appropriate or necessary to grow, raise, harvest, care for,
preserve and protect the farm products;



15.   Except as may be otherwise disclosed in writing by the Debtor to the Bank,
none of the Collateral is attached to real estate so as to constitute a
“fixture” (as defined in the UCC) and none of the Collateral shall at any time
hereafter be attached to real estate so as to constitute a fixture. If any of
the Collateral is now or at any time hereafter becomes so attached to real
estate so as to constitute a fixture, the Debtor shall, at any time upon the
Bank’s request, furnish the Bank with a disclaimer of interest in the Collateral
executed by each person or entity having an interest in such real estate.

Accounts; Chattel Paper; General Intangibles and Instruments. If the Collateral
includes the Debtor’s “Accounts, Chattel Paper, General Intangibles and
Instruments” and until the Bank gives notice to the Debtor to the contrary, the
Debtor will, in the usual course of its business and at its own expense, on the
Bank’s behalf but not as the Bank’s agent, demand and receive and use its best
efforts to collect all moneys due or to become due with respect to the
Collateral. Until the Bank gives notice to the Debtor to the contrary or until
the Debtor is in default, it may use the funds collected in its business. Upon
notice from the Bank or upon default, the Debtor agrees that all sums of money
it receives on account of or in payment or settlement of the Accounts, Chattel
Paper, General Intangibles and Instruments shall be held by it as trustee for
the Bank without commingling with any of the Debtor’s other funds, and shall
immediately be delivered to the Bank with endorsement to the Bank’s order of any
check or similar instrument. It is agreed that, at any time the Bank to elects,
the Bank shall be entitled, in its own name or in the name of the Debtor or
otherwise, but at the expense and cost of the Debtor, both before and after
judgment, to collect, demand, receive, sue for or compromise any and all
Accounts, Chattel Paper, General Intangibles, and Instruments, and to give good
and sufficient releases, to endorse any checks, drafts or other orders for the
payment of money payable to the Debtor and, in the Bank’s discretion, to file
any claims or lake any action or proceeding which the Bank may deem necessary or
advisable. It is expressly understood and agreed, however, that the Bank shall
not be required or obligated in any manner to make any demand or to make any
inquiry as to the nature or sufficiency of any payment received by it or to
present or file any claim or take any other action to collect or enforce the
payment of any amounts which may have been assigned to the Bank or to which the
Bank may be entitled at any time or times. All notices requited in this
paragraph will be immediately effective when sent Such, notices need not be
given prior to the Bank’s taking action. The Debtor appoints the Bank or the
Bank’s designee as the Debtor’s attorney-in-fact to do all things, following a
default, with reference to the Collateral as provided for in this section
including without limitation (1 ) to notify the post office authorities to
change the Debtor’s mailing address to one designated by the Bank, (2) to
receive, open and dispose of mail addressed to the Debtor, (3) to sign the
Debtor’s name on any invoice or bill of lading relating to any Collateral, on
assignments and verifications of account and on notices to the Debtor’s
customers, and (4) to do all things necessary to carry out this agreement. The
Debtor ratifies and approves all acts of the Bank as attorney-in-fact. The Bank
shall not be liable for any act or omission, nor any error of judgment or
mistake of fact or law, but only for its gross negligence or willful misconduct.
This power being coupled with an interest is irrevocable until all of the
Liabilities have been fully satisfied.

Default; Remedies. If any of the Liabilities are not paid as maturity, whether
by acceleration or otherwise, or if a default by anyone occurs, subject to any
cure provision agreed to by the Bank, under the terms of any agreement related
to any of the Liabilities, then the Bank shall have the rights and remedies
provided by law or this agreement, including but not limited to the right to
require the Debtor to assemble the Collateral and make it available to the Bank
at a place to be designated by the Bank which is reasonably convenient to both
parties, the right to take possession of the Collateral with or without demand
and with or without process of law, and the right to sell and dispose of it and
distribute the proceeds according to law, Should a default occur, the Debtor
will pay to the Bank all costs reasonably incurred by the Bank for the purpose
of enforcing its rights hereunder, to the extent not prohibited by law,
including, without limitation; costs of foreclosure, costs of obtaining money
damages; and a reasonable fee for the services of internal and outside attorneys
employed or engaged by the Bank for any purpose related to this agreement,
including, without limitation, consultation, drafting documents, sending notices
or instituting, prosecuting or defending litigation or any proceeding. The
Debtor agrees that upon default the Bank may dispose of any of the Collateral in
its then present condition, that the Bank has no duly to repair or clean the
Collateral prior to sale, and that the disposal of the Collateral in its

3



--------------------------------------------------------------------------------



 



present condition or without repair or clean-up shall not affect the commercial
reasonableness of such sale or disposition. The Bank’s compliance with any
applicable state or federal law requirements in connection with the disposition
of the Collateral will not adversely affect the commercial reasonableness of any
sale of the Collateral. The Bank may disclaim warranties of title, possession,
quiet enjoyment, and the like, and the Debtor agrees that any such action shall
not affect the commercial reasonableness of the sale. In connection with the
right of the Bank to take possession of the Collateral, the Bank may take
possession of any Other items of property in or on the Collateral at the time of
taking possession, and hold them for the Debtor without liability on the part of
the Bank. The Debtor expressly agrees that the Bank may enter upon the premises
where the Collateral is believed to be located without any obligation of payment
to the Debtor, and that the Bank may, without cost, use any and all of the
Debtor’s “equipment” (as defined in the UCC) in the manufacturing or processing
of any “inventory” (as defined in the (UCC) or in growing, raising, cultivating,
caring for, harvesting, loading and transporting of any of the Collateral that
constitutes “farm products” (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be [ILLEGIBLE] if the Bulk sends
notice to the Debtor at least ten (10) days prior to the date of sale,
disposition or other event giving rise to the required notice, and such notice
shall be deemed commercially reasonable. The Debtor is liable for any deficiency
remaining after disposition of the Collateral.

Miscellaneous.



1.   Where the Collateral is located at, used in or attached to a facility
leased by the Debtor, the Debtor will obtain from the lessor a consent to the
granting of this security interest and a release or subordination of the
lessor’s interest in any of the Collateral, in form acceptable to the Bank.   2.
  At its option the Bank may, but shall be under no duty or obligation to,
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on the Collateral, pay for insurance on the Collateral, and pay
for the maintenance and preservation of the Collateral, and the Debtor agrees to
reimburse the Bank on demand for any payment made or expense incurred by the
Bank, both before and after judgment, with interest at the highest rate at which
interest may accrue under any of the instruments evidencing the Liabilities.  
3.   No delay on the part of the Bank in the exercise of any right or remedy
waives that right or remedy, no single or partial exercise by the Bank of any
right or remedy precludes any other exercise of it or the exercise of any other
right or remedy, and no waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor does a waiver on
one occasion waive that right on any future occasion.   4.   If any provision of
this agreement is invalid, it shall be ineffective only to the extent of its
invalidity, and the remaining provisions shall be valid and effective.   5.  
Except as provided in the Accounts; Chattel Paper; General Intangibles; and
Instruments paragraph above, any notices and demands under or related to this
document shall be in writing and delivered to the intended party at its address
stated herein, and if to the Bank, at its main office if no other address of the
Bank is specified herein, by one of the following means: (a) by hand, (b) by a
nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand, (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday, or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.   6.   All rights of the Bank benefit
the Bank’s successors and assigns; and all obligations of the Debtor bind the
Debtor’s heirs, executors, administrator, successors and assigns. If there is
more than one Debtor, their obligations are joint and several.   7.   A carbon,
photographic or other reproduction of this agreement is sufficient as, and can
be filed as, a financing statement. The Bank is irrevocably appointed the
Debtor’s attorney-in-fact to execute any financing statement on the Debtor’s
behalf covering the Collateral Additionally, if permitted by applicable law, the
Debtor authorizes the Bank to file one or more financing statements related to
the security interests created by this agreement, and further authorizes the
Bank, as secured partly herein, instead of the Debtor, to sign such financing
statements.

Indemnification. The Debtor agrees to indemnify, defend and hold the Bank and
BANK ONE CORPORATION, and any of its subsidiaries or affiliates or their
successors, and each of their respective shareholders, directors, officers,
employees and agents (collectively the “Indemnified Persons”) harmless from any
and all obligations, claims, liabilities, losses, damages, penalties, fines,
[ILLEGIBLE], actions, judgments, suits, costs, expenses and disbursements of any
kind or nature (including, without limitation, any Indemnified Person’s
attorneys’ fees) (collectively the “Claims”) which may he imposed upon, incurred
by or assessed against any Indemnified Person both before and after judgment
(whether or not caused by any Indemnified Person’s sole, concurrent, or
contributory negligence) arising out of or relating to this agreement; the
Debtor’s use of the property covered by this agreement; the exercise of the
rights and remedies granted under this agreement (including, without limitation,
the enforcement of this agreement and the defense of any Indemnified Person’s
action or inaction in connection with this agreement); and in connection with
the Debtor’s failure to perform all of the Debtor’s obligations under this
agreement, except to the limited extent that the Claims against any such
Indemnified Person are proximately caused by such Indemnified Person’s gross
negligence or willful misconduct. Subject to applicable law, including
applicable statutes of limitations, the indemnification provided for in this
section shall survive the termination of this agreement and shall extend to and
continue to benefit each individual or entity who is or has at any time been an
Indemnified Person.

4



--------------------------------------------------------------------------------



 



The Debtor’s indemnity obligations under this section shall not in any way be
affected by the presence or absence of covering insurance, or by the amount of
such insurance or by the failure or refusal of any insurance carrier to perform
any obligation on its part under any insurance policy or policies affecting the
Debtor’s assets or the Debtor’s business activities. Should any Claim be made or
brought against any Indemnified Person by reason of any event as to which the
Debtor’s indemnification obligations apply, then, upon any Indemnified Person’s
demand, the Debtor, at its sole cost and expense, shall defend Such Claim in the
Debtor’s name, if necessary, by the attorneys for the Debtor’s insurance carrier
(if such Claim is covered by insurance), or otherwise by such attorneys as any
Indemnified Person shall approve. Any Indemnified Person may also engage its own
attorneys at its reasonable discretion to defend the Debtor and to assist in its
defense and the Debtor agrees to pay the fees and disbursements of such
attorneys.

Governing Law and Venue. This agreement is delivered in the State of Wisconsin
and governed by Wisconsin law (without giving effect to its laws of conflicts),
except to the extent that the laws regarding the perfection and priority of
property of the state in which any property securing the Liabilities is located
are applicable. The Debtor agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Wisconsin, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Debtor submit to and accepts, for itself and in respect of its
property, generally and unconditionally, the non[ILLEGIBLE] jurisdiction of
those courts. The Debtor waives any claim that the State of Wisconsin is not a
convenient forum or the proper venue for any such suit, action or proceeding.

Representations. Each Debtor represents that: (a) the execution and delivery of
this agreement and the performance of the obligations it imposes do not violate
any law, do not conflict with any agreement by which it is bound, and do not
require the consent or approval of any governmental authority or any third
party; (b) this agreement is a valid and binding agreement, enforceable
according to its terms; and (c) all balance sheets, profit and loss statements,
and other financial statements furnished to the Bank in connection with the
Liabilities fairly reflect in all material respects the financial condition of
the organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates. Each Debtor, other than
a natural person, further represents that: (a) it is duly organized, existing
and in good standing under the laws where it is organized; and (b) the execution
and delivery of this agreement and the performance of the obligations it imposes
(i) are within its powers and have been duly authorized by all necessary action
of its governing body; and (ii) do not contravene the terms of it articles of
incorporation or organization, its by-laws, or any agreement governing its
affairs.

WAIVER OF SPECIAL DAMAGES, THE DEBTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

JURY WAIVER. THE DEBTOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN OR AMONG THE DEBTOR AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO
PROVIDE THE FINANCING DESCRIBED HEREIN.

                  Debtor:    
 
                ARI Network Services, Inc.    
 
           

  By:   -s- Timothy Sherlock            

--------------------------------------------------------------------------------


      Timothy Sherlock   CFO        

--------------------------------------------------------------------------------


      Printed Name   Title
 
                Date Signed: 7/9/04

5